Citation Nr: 0705476	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  01-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ear 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967 and subsequently served in the Army Reserves.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied the benefit 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the file reveals a need for further 
development.  There is conflicting evidence as to whether the 
veteran currently has an ear condition, and if so, what the 
diagnosis is.  There is also conflicting evidence as to 
whether any ear condition was incurred in service.  The 
veteran received treatment for his ears on a number of 
occasions in service, but neither his entrance examination 
nor separation examination noted any abnormalities of any 
kind with his ears.

In July 2006 the Board sought a medical advisory opinion in order 
to clarify this conflicting evidence.  The medical expert, 
however, was unable to resolve the Board's questions.  In 
particular, the expert found that an appropriate and thorough 
evaluation of the veteran's ears has not been conducted.  The 
expert stated that prior examinations of the veteran's ears 
should have included some type of imaging study, such as a CT 
scan or an MRI of the temporal bones.  No such study has been 
afforded to the veteran.  The information from an imaging study, 
as well as an affirmative opinion on the etiology of the 
veteran's ear condition, if he has one, is necessary in order to 
adjudicate this claim.

The medical advisory opinion obtained reveals a further need for 
additional development because while finding the veteran does not 
have a current ear condition, the examining physician also opined 
that according to the medical history provided by the veteran 
upon entry into service, his history of ear trouble "could be 
classified as a preexisting chronic ear disorder."  The Board 
notes that pursuant to 38 C.F.R. § 3.304(b), an objective medical 
basis must be provided in this regard.  A finding of a 
preexisting condition based solely on a medical history provided 
by the veteran is not determinative in matters involving the 
presumption of soundness.  Additional development is needed in 
order to ascertain the origin of any ear condition the veteran 
may have.

In addition, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice and assistance requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
evaluation and effective date that could be assigned in a 
service connection claim.  Notice needs to be provided to the 
veteran in this regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claim on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Afford the veteran a VA examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, 
including any appropriate imaging study 
as referred to in paragraph 1 of the 
September 2006 report of Dean C. Norman, 
M.D. 

Ask the examiner to ascertain and 
identify the diagnosis of any ear 
condition the veteran may have.  If the 
veteran currently has an ear condition, 
the examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
medical records, and offer comments and 
an objective medical opinion as to 
whether the veteran entered service with 
the ear condition.  If so, the examiner 
is requested to indicate whether the ear 
condition increased in severity during 
service, and if it did, whether the 
increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  

If the veteran did not enter service with 
an ear condition, the examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current ear condition is in any 
way causally or etiologically related to 
the symptomatology shown in the service 
medical records.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


